DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 01/15/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-3 and 5-13 depends, teaches a limitation: “another core made from a further ferromagnetic material is provided between the first and second busbars with a spacing in an intermediate space surrounded by the annular core and formed between the first and second busbars, and the first and second busbars have recesses that point toward one another and that surround the another core in sections” that is not disclosed in the prior art of record and upon further search, examiner could not find prior art that would disclose the above allowable limitations.
SUNGROW (CN204030937) and VOGL (DE 3340494) are the closest prior art of record.
Regarding Claim 1, SUNGROW teaches, in Fig. 3 and Fig. 4, Inverter (DC/AC) comprising: a first busbar (L1, Pg. 5, lines 174 & 202-203) for connection to a positive pole of a battery (page 1 line 25, Fig. 4- DC) (solar cell:  the claim does not recite an "electrochemical battery"; the recitation of the busbars as being "for" connection to the poles of a battery does not convey any particular structural configuration, and the busbars of SUNGROW are capable of being connected to the poles of a battery) ; [[and]] a second busbar (not labled but below L1, Pg. 5, lines 174 & 202-203) for connection to a negative pole of the battery  (Page 1 lines 25, Fig. 4) (solar cell:  the claim does not recite an "electrochemical battery"; the recitation of the 
VOGL teaches, in Fig. 2, filter for reducing differential-mode interference (abstract- symmetrical distortion) that comprises includes an annular core (Fig. 2, 1) and made from a ferromagnetic material (abstract) wherein [[a]] another core (4) made from a further ferromagnetic material (abstract) is provided in an intermediate space (See Fig. 2) surrounded by the annular core and formed between the [[two]] first and second busbars (See SUNGROW).
SUNGROW and VOGL does not adequately disclose the above allowable limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848